t c memo united_states tax_court e j harrison sons inc petitioner v commissioner of internal revenue respondent docket nos 29889-09l filed date philip g panitz for petitioner aely k ullrich for respondent memorandum opinion kroupa judge these consolidated cases are before the court to address a collection review matter in response to a notice_of_determination concerning collection action s under sec_6320 and or determination notice and to addre sec_1all section references are to the internal_revenue_code continued an interest abatement action under sec_6404 we are asked to decide two issues the first issue is whether petitioner is liable for failure to pay additions to tax under sec_6651 of dollar_figure for dollar_figure for and dollar_figure for collectively the failure to pay additions we hold petitioner is liable the second issue is whether respondent’s determination to sustain the proposed levy action was an abuse_of_discretion we hold it was not continued and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2the court treated petitioner’s separate petition at docket no as an interest abatement claim under sec_6404 the court consolidated the interest abatement case with the collection case under rule a petitioner asserts that it is entitled to abatement of interest on failure to pay additions under sec_6404 the commissioner may abate interest attributable to his unreasonable error or delay sec_6404 we may order interest abatement only if the commissioner abused his discretion in denying a request to abate interest sec_6404 petitioner’s only argument is it owes no interest because respondent erroneously imposed additions to tax we hold therefore that respondent did not abuse his discretion in denying petitioner’s interest abatement request 3all monetary amounts are rounded to the nearest dollar the determination notice was issued for and we have jurisdiction to consider petitioner’s federal_income_tax liability for a non-determination year to the extent that it affects the collection action for unpaid federal tax_liabilities for and see 125_tc_14 background this case was submitted fully stipulated under rule the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner is a california corporation with its principal_place_of_business in ventura california at the time it filed the petitions petitioner performs waste pickup and disposal services for various municipalities in ventura and santa barbara counties in california respondent audited petitioner’s federal_income_tax returns for and respondent disallowed a portion of petitioner’s deductions for compensation paid asserting it was unreasonable and excessive consequently respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure for dollar_figure for and dollar_figure for petitioner timely filed a petition with this court seeking redetermination of the deficiencies this court redetermined petitioner’s deficiencies to dollar_figure for dollar_figure for and dollar_figure for on date first decision e j harrison sons inc v commissioner tcmemo_2003_239 petitioner appealed to the u s court_of_appeals for the ninth circuit the ninth circuit on the same day this court entered its first decision petitioner did not file a bond under sec_7485 however to stay assessment and collection without a bond_to_stay_assessment_and_collection respondent issued petitioner a statutory notice of balance due on date petitioner did not make the required_payment the next year the ninth circuit reversed this court’s reasonable_compensation findings and remanded the case for further findings 138_fedappx_994 9th cir affg in part revg in part and remanding tcmemo_2003_239 respondent assessed failure to pay additions for and in date over seven months after the first decision was remanded based on the deficiencies determined in this court’s first decision this court entered its second decision on date substantially reducing petitioner’s deficiencies to dollar_figure for dollar_figure for and dollar_figure for second decision e j harrison sons inc v commissioner tcmemo_2006_133 petitioner appealed this court’s second decision to the ninth circuit petitioner again failed to file a bond under sec_7485 to stay assessment and collection the ninth circuit affirmed this court’s second decision on date e j harrison sons inc v commission270_fedappx_667 9th cir affg tcmemo_2006_133 petitioner made three substantial payments toward the deficiencies determined in this court’s second decision between date and date respondent abated tax and related interest for and pursuant to this court’s second decision during june of respondent also abated failure to pay additions for and pursuant to this court’s second decision finally respondent assessed failure to pay additions for the abatements eliminated petitioner’s federal_income_tax liability respondent issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing levy notice after petitioner again failed to pay its tax_liabilities for and petitioner timely requested a collection_due_process cdp hearing settlement officer patrick lin so lin scheduled a cdp hearing with petitioner petitioner contested the failure to pay additions and related interest at the cdp hearing so lin sustained the proposed levy action and issued petitioner a determination notice in making his determination so lin verified that all requirements of applicable law and administrative procedure had been met so lin also considered the issues petitioner raised and whether the proposed collection action balanced the need for efficient collection with any legitimate concerns of petitioner petitioner timely filed petitions with this court disputing the failure to pay additions and related interest discussion this case involves when the commissioner can assess failure to pay additions if the taxpayer appeals the court’s deficiency redetermination without filing a bond but ultimately pays the deficiency amounts when they are finally determined respondent first assessed failure to pay additions after the ninth circuit reversed in part and remanded the court’s first decision petitioner argues that respondent improperly assessed the failure to pay additions as the first decision had been remanded and it paid the deficiencies when the amounts were finally determined respondent argues that the failure to pay additions were properly assessed because petitioner failed to file a bond and petitioner received valid notice_and_demand for payment of tax which petitioner ignored we first begin with the standard of review in collection review matters standard of review this court in collection review matters will review an appeals_office determination de novo where the underlying tax_liability is at issue 114_tc_176 a taxpayer’s underlying tax_liability may be at issue if the taxpayer did not receive a deficiency_notice or did not otherwise have an opportunity to dispute the tax_liability sec_6330 issues other than the underlying liability concerning the appeals_office determination will be reviewed for abuse_of_discretion see 114_tc_604 goza v commissioner supra pincite in reviewing an administrative determination for abuse_of_discretion we must decide whether the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 112_tc_19 petitioner neither received a deficiency_notice for the failure to pay additions nor was given an opportunity to dispute the additions before the cdp hearing thus we review de novo respondent’s determination that petitioner is liable for the failure to pay additions we review for abuse_of_discretion all other issues related to respondent’s determination to proceed with the proposed levy action against petitioner failure to pay additions we now address whether petitioner is liable for the failure to pay additions the commissioner has the burden of production with respect to additions to tax sec_7491 116_tc_438 to meet this burden the commissioner must produce sufficient evidence establishing that it is appropriate to impose the additions to tax see higbee v commissioner supra pincite a failure to pay addition may be imposed when a taxpayer fails to pay any_tax required to be shown on a return within calendar days of notice_and_demand for payment sec_6651 the failure to pay addition however is not imposed if a taxpayer can show that the failure was due to reasonable_cause and not due to willful neglect id respondent has met the prima facie requirements for imposing the failure to pay addition respondent relying on form_4340 certificate of assessments payments and other specified matters showed that he provided notice_and_demand to petitioner for payment of assessed tax_liabilities respondent also showed that petitioner failed to pay its tax_liabilities within calendar days of notice_and_demand petitioner next argues that the date notice_and_demand was invalid because it was based on a deficiency amount that was redetermined after appeal of this court’s first decision put simply petitioner argues respondent can assess and collect a failure to pay addition only once a deficiency is finally determined or this court’s decision becomes final petitioner’s argument however lacks merit 5petitioner argues that respondent may not rely on the statutory notice of balance due entry in form_4340 to establish that he sent petitioner notice_and_demand we disagree a statutory notice of balance due entry on form_4340 is sufficient to presumptively establish that notice_and_demand was sent on the date corresponding to the statutory notice of balance due entry see 290_fsupp2d_1201 n s d cal holding that a statutory notice of balance due entry on form_4340 provides evidence that notice_and_demand was given moreover petitioner has failed to provide any credible_evidence to rebut the presumption that respondent provided it notice_and_demand we find therefore that respondent issued petitioner notice_and_demand on date respondent has met the prima facie requirements for imposing the failure to pay addition respondent properly issued notice_and_demand to petitioner for payment of assessed tax_liabilities respondent also showed that petitioner failed to pay its tax_liabilities within calendar days of that notice_and_demand the commissioner need not await a final deficiency determination to assess and collect a failure to pay addition see burke v commissoner tcmemo_2009_282 he can assess and collect a failure to pay addition after issuing proper notice_and_demand for payment of tax sec_6651 notice_and_demand may be issued once an assessment of tax has been made sec_6303 where a taxpayer appeals a decision of this court and files a bond assessment is stayed until the deficiency is finally determined sec_7485 here petitioner did not file a bond when it appealed this court’s first decision consequently respondent was not stayed from assessing tax and issuing notice_and_demand for payment of tax on date we therefore hold that the notice_and_demand was valid and petitioner is liable for the failure to pay additions unless petitioner can prove its failure to pay was due to reasonable_cause and not willful neglect we now consider whether petitioner’s failure_to_pay_tax was due to reasonable_cause and not due to willful neglect the taxpayer has the burden of proving reasonable_cause and the absence of willful neglect rule a higbee v commissioner supra pincite petitioner argues its failure to pay was due to reasonable_cause because the tax_deficiency stated in the notice_and_demand was incorrect reasonable_cause may be found where a taxpayer shows that he or she was unable to pay the tax or would suffer an undue_hardship despite exercising ordinary care and prudence in providing for payment see sec_301_6651-1 proced admin regs petitioner has not alleged or argued that it was unable to pay or would suffer an undue_hardship by timely paying its tax_liabilities moreover petitioner has failed to establish reasonable_cause in fact petitioner argues it paid the correct amount after the deficiency amount was finally determined we decided this argument lacks merit petitioner has not met its burden and we find petitioner is liable for the failure to pay additions abuse_of_discretion regarding collection activities we now review whether respondent abused his discretion in deciding to sustain the proposed levy action against petitioner to collect unpaid tax_liabilities for and we begin with general rules that apply to collection actions the secretary is required to furnish the taxpayer with written notice of a proposed levy sec_6330 the taxpayer is entitled upon request to a hearing before the appeals_office sec_6330 the taxpayer may raise at that hearing any relevant issues relating to the unpaid tax or the proposed collection action sec_6330 relevant issues include any appropriate spousal defenses challenges to the appropriateness of collection and possible alternative means of collection such as an installment_agreement or an offer-in-compromise sec_6330 after the hearing the appeals officer is required to make a determination that addresses issues the taxpayer raised verify that all requirements of applicable law and administrative procedure have been met and balance the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 petitioner may prove abuse_of_discretion by showing that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 129_tc_107 the record reflects that so lin properly verified that respondent followed the applicable law and administrative procedure he reviewed respondent’s account transcript and concluded that petitioner received all notices and was accorded all rights to which it was entitled regarding the assessments additionally so lin considered all relevant issues and defenses petitioner did not provide any collection alternatives for so lin’s consideration finally the record reflects that so lin properly balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that any collection be no more intrusive than necessary petitioner argues that respondent abused his discretion because respondent improperly assessed the failure to pay additions we have already found that respondent properly assessed them we therefore conclude that so lin did not abuse his discretion in sustaining the levy action to collect petitioner’s and tax we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
